Citation Nr: 0427371	
Decision Date: 10/04/04    Archive Date: 10/12/04

DOCKET NO.  02-19 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence sufficient to warrant 
reopening a claim of entitlement to service connection for a 
back disorder has been received.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Coppola




INTRODUCTION

The appellant had active service from October 1959 to October 
1962.  

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions from the Reno, Nevada, Department of 
Veterans Affairs (VA) Regional Office (RO).  The RO 
determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for a back disorder.  

The issue of service connection for a back disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a February 1990 rating decision, the RO denied service 
connection for a low back disorder.  The RO notified 
appellant of this decision by letter dated February 16, 1990; 
he did not appeal and that decision became final.  

2.  In an April 1999 decision, the Board denied reopening the 
claim for service connection for a low back disorder.  This 
decision is final.  

3.  Evidence submitted since the April 1999 Board decision is 
new and it bears directly and substantially upon the issue at 
hand, and in connection with the evidence previously of 
record, is so significant that it must be considered in order 
to fairly decide the merits of the claim.  




CONCLUSION OF LAW

Evidence received since the April 1999 decision is new and 
material, and the claim for that benefit is reopened.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) 
(2001); 38 C.F.R. §§ 20.1100, 20.1105 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2003).

The United States Court of Appeals for Veteran Claims (CACV) 
in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id.  

In the instant case, the agency of original jurisdiction 
decision notified appellant of the information and evidence 
not of record that is necessary to substantiate the claim in 
June 2001.  The agency of original jurisdiction issued the 
notification letter prior to the initial adverse 
determination in February 2002.  

Further discussion of the duty to notify and the duty to 
assist is unnecessary in this case as the Board finds that 
appellant has submitted new and material evidence to reopen 
his claim.  Consequently, there is no prejudice to appellant.  

New and Material Evidence

A claim disallowed by the Board may not be reopened on the 
same factual basis.  38 U.S.C.A. § 7104(b) (West 2002); 38 
C.F.R. § 20.1100 (2003).  

In an April 1999 decision the Board denied reopening the 
claim for service connection for a low back disorder.  

In the April 1999 decision, the Board determined that new and 
material evidence had not been submitted to reopen the claim 
for service connection for a back disability.  The Board held 
that, although the additional evidence was new because it was 
not of record when the claim was initially denied, the 
evidence was not material.  The Board found that the newly 
submitted evidence repeatedly demonstrated that appellant's 
lower back disability occurred as a result post-service 
injuries, including a July 1981 fall from a scaffold and a 
November 1991 fall while carrying a gallon of paint into a 
building.  The Board determined that there was nothing in the 
multitude of medical records, doctors' reports and other 
documents submitted to show any back problem prior to the 
1981 accident other the appellant's assertions noted in the 
VA outpatient entries dated in March 1997, which were 
contradictory in that one states he was injured going up a 
hill and the other stated he fell down a hill.  The Board 
noted that the extensive records created in conjunction with 
the post-service injuries and with his claim for related 
disability benefits did not support a claim that appellant 
had any back problems prior to the 1981 accident.  The Board 
reiterated that the record was replete with reports showing 
that his injuries were incurred many years after service, in 
1981, possibly 1988, and in 1991.  The Board determined that 
the newly submitted medical evidence was unfavorable to the 
appellant's claim and, in fact, substantiated the RO's 
February 1990 determination.  Consequently, the Board 
concluded that the newly submitted evidence was not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The April 1999 decision the Board denied reopening the claim 
for service connection for a low back disorder is final.  38 
U.S.C.A. § 7104(b); 38 C.F.R. §§ 20.1100, 20.1105.  

Appellant again seeks to reopen his claim for service 
connection for a low back disorder.  He has made no specific 
contentions but has submitted additional evidence in support 
of his claim.  

When an appellant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 20.1105 (2003).

New and material evidence is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356, 1361 (Fed. Cir. 1998) 
(paramount concern in evaluating any judicial test for new 
and material evidence is its consistency with the 
regulation).  

Evidence may be new and material even though such evidence 
does not warrant revision of a previous decision.  Hodge, 155 
F.3d at 1362 (overruling the third prong of the Colvin test 
(that the evidence must be reasonably likely to change the 
outcome of the decision)).  

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

If new and material evidence is submitted, the case will be 
decided on the merits.  See Wilkinson v. Brown, 8 Vet. 
App. 263 (1993); Ivey v. Derwinski, 2 Vet. App. 320, 322 
(1992).  

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (codified at 38 C.F.R. § 3.156(a)).  However, this 
change in the law is not applicable in this case because the 
appellant's claim was not filed on or after August 29, 2001, 
the effective date of the amendment.  66 Fed. Reg. 45,620, 
45,629 (August 29, 2001).

The evidence added to the record since the April 1999 Board 
decision includes a copy of a service medical record dated in 
April 1960, VA medical treatment records dated from May 1997 
to February 2002, private medical treatment records dated 
from September 1998 to March 2002, and a private medical 
statement dated in June 2003.  

The copy of the service medical record dated in April 1960 
shows appellant sustained an acute strain to the left 
quadriceps on April 7, 1960, for which he received 
examination and tympanic membrane for one day.  This evidence 
is not new since it was previously of record and considered 
at the time of the February 1990 RO decision.  It is evidence 
that was previously considered by agency decision makers and 
is therefore not new and material.  38 C.F.R. § 3.156(a).  

The VA medical treatment records dated from May 1997 to 
February 2002 are new in the sense that they were not 
previously of record at the time of the April 1999 Board 
decision.  The majority of these medical treatment records 
show examination, evaluation and treatment for conditions 
unrelated to appellant's low back.  This evidence is not 
material because it does not bear directly and substantially 
upon the issue at hand, which is whether appellant has a 
current low back disorder due to an in-service back injury.  
Some of these records show ongoing complaints of low back 
pain and include diagnoses of degenerative joint disease.  
This evidence is not material because it is cumulative of the 
evidence previously considered by the RO and the Board in the 
prior final determination.  The prior evidence already 
established that appellant had low back disability.  These 
records do not show any competent medical causal relationship 
between his ongoing complaints of low back pain or a current 
low back disability and any claimed in-service back injury.  
Therefore, this evidence is not new and material.  38 C.F.R. 
§ 3.156(a).  

The private medical treatment records dated from September 
1998 to March 2002 are also new in the sense that they were 
not previously of record at the time of the April 1999 Board 
decision.  Several of these records show evaluation and 
treatment for left knee pain and evaluation and treatment for 
neck and cervical spine pain secondary to a motor vehicle 
accident in November 2001.  They consist of evaluation and 
treatment for conditions unrelated to appellant's low back.  
This evidence is not material because it does not bear 
directly and substantially upon the issue at hand, which is 
whether appellant has a current low back disorder due to an 
in-service back injury.  The majority of these records shows 
ongoing treatment for chronic low back pain and includes 
degenerative disc disease of the lumbosacral spine.  This 
evidence also is not material because it is cumulative of the 
evidence previously considered by the RO and the Board in the 
prior final determination.  The prior evidence already 
established that appellant had low back disability.  These 
records do not show any competent medical causal relationship 
between his ongoing complaints of low back pain or a current 
low back disability and any claimed in-service back injury.  
Therefore, this evidence is not new and material.  38 C.F.R. 
§ 3.156(a).  

Finally, there is a private medical statement M.J.M., MD, 
dated in June 2003.  This physician states that he has been 
treating the appellant since November 2002 for lumbar post 
laminectomy syndrome.  The physician reported that 
"[appellant] states that he was injured 07/22/1981 in 
Germany while on active duty in the Army."  Appellant states 
that the physician incorrectly reported the date of his 
injury and it should be that he was initially injured during 
active service on April 7, 1960 and re-injured in a post-
service work-related accident on July 22, 1981.  

This evidence is new because it was not previously of record 
at the time of the April 1999 Board decision.  It is also 
material because the physician indicates a potential 
relationship between a current low back disorder and an 
injury during service.  The Board must assume the credibility 
of this statement when making a determination whether new and 
material evidence has been submitted.  Justus, 3 Vet. App. at 
513.  

Credibility determinations as to the probative value of the 
evidence in this case can only be made when adjudicating the 
merits based on all the evidence of records.  

The Board concludes that the evidence received since the 
April 1999 decision is new and material, and the claim for 
that benefit is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156(a) (2001); 38 C.F.R. §§ 20.1100, 
20.1105 (2003).  


ORDER

The appellant, having submitted new and material evidence to 
reopen the claim of service connection for a low back 
disorder, the claim is reopened only to that extent.  


REMAND

The Board has determined that new and material evidence has 
been presented.  Therefore, the case must be returned to the 
RO for adjudication on the merits based on all the evidence 
of record.  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the Veterans 
Claims Assistance Act and its implementing regulations.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED for the following:

1.  Review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  Such notice should 
specifically apprise him of the evidence 
and information necessary to substantiate 
his claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  Request that he provide any 
evidence in his possession that pertains 
to the claim as explicitly required by 
38 C.F.R. § 3.159(b).  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  A 
record of his notification must be 
incorporated into the claims file.

2.  The issue of entitlement to service 
connection for a back disorder should be 
readjudicated.  If the requested benefit 
is not granted, a supplemental statement 
of the case (SSOC) should be furnished.  
The SSOC must contain notice of all 
applicable criteria pertinent to the 
appellant's claim on the issue of service 
connection.  A reasonable period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for final appellate review.  

Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).





	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



